IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                       AUGUSTA DIVISION


LUCIOUS ABRAMS,         JR.    and                    *
R.C.   ABRAMS,                                        *
                                                      *


               Plaintiffs,                            *
                                                      *


       v.        '                                    *                  CV 114-190
                                                      *


C. BRIAN STUCKEY,         District
Director, Farm Service Agency,
United States Department Of
Agriculture,

               Defendant.




                                              ORDER




       Presently pending before                 the       Court   is   Defendant's           motion to

transfer      venue,     with        Plaintiff's          consent,     to    the     United       States

District      Court     for    the     District       of      Columbia      (Doc.    4) .        For   the

reasons stated herein,               the motion is GRANTED.

                                         I.   BACKGROUND


       This    matter         comes    before     the         Court    on    removal,        following

Plaintiffs'          motion    for     entry    of        a   temporary       restraining          order

("TRO"),      which was granted in the Superior Court of Burke County,

Georgia.        (Doc.    1.)         There,    Plaintiffs         sought      a     TRO     to   prevent

foreclosure on a 350-acre tract of land due to nonpayment of loans

from    the    Farm     Service        Agency     and         United     States      Department         of

Agriculture      ("USDA") .           (Doc. 1, Ex. 1.)            The motion for a TRO was

based upon a pending motion to vacate and set aside an arbitrator's

decision filed in the District Court for the District of Columbia,

which, if granted, would allegedly prevent foreclosure.                                     (Doc. 4.)
        A brief background into the arbitrator's decision is helpful

to understand the underlying claims.                                    In 1998,        the District Court

for   the     District      of    Columbia           certified a           class      of African-American

farmers       who   alleged        that       the     USDA        discriminated              against        them     in

applications for farm loans and benefit programs.                                            (Doc.        4.)     That

court       allowed      individual              claimants           to     resolve          claims          through

decisions by a third-party neutral.                                     (Id.)        Lucious Abrams,               Jr.1

submitted       one     of       these        so-called            "Pigford          claims,"             which     was

dismissed by the arbitrator for failure to show a prima facie case

of discrimination.                (Id.)         On October 14,             2008,      Lucious Abrams,               Jr.

filed     a    complaint          in     the       District         Court         for      the        District       of

Columbia alleging the dismissal of his Pigford claim violated due

process,      which the court dismissed on August 24,                                      2009.          (Id.)      On

September 18,         2014,       Lucious Abrams, Sr. and Sons,                            the partnership,

and     Lucious       Abrams,          Jr.      filed         a    complaint          to      set         aside     the

arbitrator's decision dismissing the Pigford claim.                                              On October 8,

2014,    the    court       ordered          the     United States              to    file       a    response       by

October 24,         2014.        (Id.)




1       Plaintiffs      inherited         the      land   at      issue    from      their    father,       the     late
Lucious Abrams, Sr.          ("Mr. Abrams").              Mr. Abrams, through a                partnership with
three of his sons,            Lucious Abrams,             Jr., Herbert Abrams,                 and R.C. Abrams
operated a partnership known as Lucious Abrams, Sr. & Sons.                                          The partnership
received      federal    farm      loans        to    assist       in     the   operation            of   the     farm's
business.       Five of Mr.        Abrams'         daughters brought an identical complaint in
the Superior Court of Burke County,                       which was also removed to this Court.
See Zennie Houston, Betty Turner, Frances Ross, Jesse Mae Abrams, and Florine
Watson v. C. Brian Stuckey, No. l:14-cv-191, Doc. 1 (S.D. Ga. 2014).
                                                          2
                                               II.   DISCUSSION


        As    a preliminary matter,                   the       Court    notes       that venue       in the

Southern District of Georgia is proper,                                 as    a "substantial part of

property       that       is     the   subject       of    the    action       is    situated"       in    this

district.           28    U.S.C.       § 1391(b)(2).             Even so,       a district court may

transfer an action to any other district where the action may have

been brought or to any district to which all parties have consented

"[f]or       the     convenience           of     parties        and     witnesses          [and]     in    the

interest       of    justice[.]"               28 U.S.C. § 1404(a).                  This    inquiry thus

requires a two-part analysis:                        (1) the Court must determine if this

action could have been brought in the alternate venue;                                        and (2)           the

Court        must        determine       whether          the     convenience          of    parties            and

witnesses, as well as the interest of justice, require transfer.

        Addressing the first                    part,     this action could have                    initially

been brought in the District of Columbia.                                    See Game Controller Tech

LLC v. Sony Computer Entm't Am. LLC,                             994 F. Supp.          2d 1268,       1272-73

(S.D.        Fla.        2014)     ("An        action      might        have     been       brought        in     a

transferee           district           if       that       district           has      subject        matter

jurisdiction over the action, venue is proper, and the parties are

amenable        to        service        of      process         in     the      transferee          forum.")

Personal and subject matter jurisdiction are both proper in the

District       of        Columbia,        as    Plaintiffs            have     (1)    consented       to        the

transfer and              (2)    sued an agency of the United States in which a

contract        governs           the     relationship.                  28     U.S.C.       § 1346(a)(2);

Baragona v. Kuwait & Gulf Link Transp. Co.,                                    594 F. Supp. 2d 1351,
1360     (N.D.     Ga.        2009)          ("An     individual               may     voluntarily         subject

himself      to    the        jurisdiction             of       a    court        by       appearance       or    may

contract      in       advance          to    submit        to       the       jurisdiction         of     a    given

court.").          Additionally,                   venue    is       proper           because      the     USDA    is

headquartered           in        Washington,          D.C.              See     28    U.S.C.       § 1391(e)(1)

(venue is proper in any district where a defendant resides).

        Finally, the Court finds that the United States District Court

for    the   District         of    Columbia          is    a       more    convenient           forum    and    that


transfer      is       in    the     interest          of       justice.              Here,      the     facts    and

circumstances that form the basis for the TRO presently are being

litigated         in        the     District          of        Columbia.                  The    TRO     is     thus

inextricably           tied        to        the    pending           action          in    the     District       of

Columbia,      and this Court                 finds transfer proper in order "to avoid

unnecessary        inconvenience . . . and to                              conserve        time,       energy,    and

money."       Gonzalez v.               Pirelli Tire LLC,                   No.       07-80453-CIV,        2008 WL

516847,      at *1     (S.D.       Fla.      Feb.    22,    2008).

        Accordingly,              and in light of Plaintiffs'                          consent to transfer,

Defendant's motion to transfer venue is hereby GRANTED.                                                   The Clerk

is    DIRECTED       to     TRANSFER          this     case         to     the    United         States    District

Court for the District of Columbia.                                   Following transfer,                 the Clerk

is shall terminate all deadlines and motions,                                         and CLOSE this case.

        ORDER ENTERED at Augusta, Georgia, this_(Q^ '                                            day of October,

2014.




                                                      HONORABJlE-